Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2021

                                      No. 04-20-00598-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CARLOS Y. BENAVIDES, JR.,
                      AN INCAPACITATED PERSON,

                   From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2011-PB6–000081-L2
                          Honorable Hugo Martinez, Judge Presiding

                                         ORDER
        After this court granted Appellant’s first and second motions for extension of time to file
the brief, we set Appellant’s brief due on June 11, 2021. Appellant filed a third motion for an
extension of time to file the brief until July 12, 2021.
       Appellant’s motion is GRANTED. Appellant’s brief is due on July 12, 2021. See TEX.
R. APP. P. 38.6(d). Any further request for an extension of time to file the brief will be
disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court